DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claims 11-19, 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nishiyama (US 20030162535), in view of Laroia (US 20110085611).
Regarding Claim 11, 16, 22, Nishiyama discloses at least one processor and memory containing instructions that, when executed by the at least one processor (Paragraphs 0082, 0091), receive state indicator information broadcast by a radio network node, the state indicator information indicating an operating state of a neighbor cell of the radio network node (Paragraph 0028, 0107-0108).  Examiner submits that state indicator information indicating an operating state is equivalent to adjacent cell information include not only base station identification information of an adjacent cell and occupied frequency channel information but also a timing offset value of time division multiple access frames of adjacent cell.  All of these are forms of the operational state of the neighboring cell.  Nishiyama discloses adapt a cell search period based on the state indicator information (Paragraph 0108, Figure 9 Step S12).  Examiner submits this is equivalent to Step S12 where cell search is adaptively performed based on adjacent cell state indicator information.  Nishiyama does not wherein the operating state of the neighbor cell comprises one of a normal operating state in which the neighbor cell transmits synchronization signals according to a first periodicity and a restricted operating state in which the neighbor cell transmits synchronization signals according to a second periodicity (Paragraph 0126-0129, Figure 19 element 1912).  Examiner submits this is equivalent to steps 1904, 1906, 1912 in regards to synchronization signal reception rate differing between normal full-on active mode and restricted mode.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Nishiyama to incorporate receive synchronization signals from the neighbor cell; wherein the operating state of the neighbor cell comprises one of a normal operating state in which the neighbor cell transmits synchronization signals according to a first periodicity and a restricted operating state in which the neighbor cell transmits synchronization signals according to a second periodicity during the adaptive cell search period of Step S12 of Nishiyama, for the purpose of increasing the versatility and functionality of the multi-cell configuration of Nishiyama, and since both Nishiyama and Laroia identically disclose synchronization in a multicell environment as disclosed in Paragraph 0024 of Nishiyama; Paragraph 0126-0129, Figure 19 Laroia.  
Claim 12, Nishiyama discloses adapting the cell search period comprises adapting the cell search period based on a transmit switch-off period of the neighbor cell, wherein the transmit switch-off period is a period of time during which a transmitter of the neighbor cell is switched off to save power when the neighbor cell is in a restricted operating state (Paragraph 0028, 0107-0108, Figure 9).
Claim 13, Nishiyama discloses the state indicator information includes information about a periodicity of the synchronization signals received from the neighbor cell (Paragraph 0028, 0107-0108, Figure 9).  
Claim 14, Nishiyama discloses wherein the operating state indicated by the state indicator information is one of a plurality of operating states including a restricted operating state and a normal operating state, the method further comprising: receiving a restricted set of system information from the radio access node during the restricted operating state, and receiving a normal set of system information from the radio access node during the normal operating state (Paragraph 0028, 0107-0108, Figure 9).  
Claim 15, Nishiyama discloses detecting the operating state based on information received in a master information block (MIB); or detecting the operating state based on synchronization signal patterns (Paragraph 0028, 0107-0108, Figure 9).  
Claim 17, Nishiyama discloses adapting the cell search period comprises adapting the cell search period based on a transmit switch-off period of the neighbor cell, wherein the transmit switch-off period is a period of time during which a transmitter of the neighbor cell is switched off to save power when the neighbor cell is in a restricted operating state (Paragraph 0028, 0107-0108, Figure 9).
Claim 18, Nishiyama discloses the state indicator information includes information about a periodicity of the synchronization signals received from the neighbor cell (Paragraph 0028, 0107-0108, Figure 9).  
Claim 19, Nishiyama discloses wherein the operating state indicated by the state indicator information is one of a plurality of operating states including a restricted operating state and a normal operating state, the method further comprising: receiving a restricted set of system information from the radio access node during the restricted operating state, and receiving a normal set of system information from the radio access node during the normal operating state (Paragraph 0028, 0107-0108, Figure 9).  

Response to Arguments
Applicant’s arguments have been considered but are not found persuasive.  Examiner submits Nishiyama discloses at least one processor and memory containing instructions that, when executed by the at least one processor (Paragraphs 0082, 0091), receive state indicator information broadcast by a radio network node, the state indicator information indicating an operating state of a neighbor cell of the radio network node (Paragraph 0028, 0107-0108).  Examiner submits that state indicator information indicating an operating state is equivalent to adjacent cell information include not only base station identification information of an adjacent cell and occupied frequency channel information but also a timing offset value of time division multiple access frames of adjacent cell.  All of these are forms of the operational state of the neighboring cell.  Nishiyama discloses adapt a cell search period based on the state indicator information (Paragraph 0108, Figure 9 Step S12).  Examiner submits this is wherein the operating state of the neighbor cell comprises one of a normal operating state in which the neighbor cell transmits synchronization signals according to a first periodicity and a restricted operating state in which the neighbor cell transmits synchronization signals according to a second periodicity (Paragraph 0126-0129, Figure 19 element 1912).  Examiner submits this is equivalent to steps 1904, 1906, 1912 in regards to synchronization signal reception rate differing between normal full-on active mode and restricted mode.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Nishiyama to incorporate receive synchronization signals from the neighbor cell; wherein the operating state of the neighbor cell comprises one of a normal operating state in which the neighbor cell transmits synchronization signals according to a first periodicity and a restricted operating state in which the neighbor cell transmits synchronization signals according to a second periodicity during the adaptive cell search period of Step S12 of Nishiyama, for the purpose of increasing the versatility and functionality of the multi-cell configuration of Nishiyama, and since both Nishiyama and 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to 339 whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.


/ANKUR JAIN/           Primary Examiner, Art Unit 2649